 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Plot USA, Inc.,                                          Case No.: 2:18-cv-00922-JAD-EJY

 4             Plaintiff
                                                       Order Denying Untimely Renewed Motion
 5 v.                                                          for Summary Judgment

 6 Takeshi Hyakawa and Yukari Hidaka,                                  [ECF No. 78]

 7             Defendants

 8            When pro se defendant Takeshi Hyakawa didn’t respond to Plot USA’s requests for

 9 admissions, the company used them in support of its motion for summary judgment last year.1

10 But the admissions alone didn’t end this case, so I granted summary judgment in its favor as to

11 liability only on its claims for breach of contract and interference with a prospective economic

12 advantage, leaving the issue of damages for trial.2 Without seeking leave to do so, the company

13 renewed its summary-judgment motion, focusing on the damages issue.3 But under this court’s

14 local rules and the Federal Rules of Civil Procedure, the deadline to file a summary-judgment

15 motion was many months ago.4 And while a court may “order otherwise” under Rule 56(b), the

16 company has offered no basis to do so. So I deny Plot’s renewed motion for summary judgment

17

18

19   1
         ECF No. 65 (motion for summary judgment).
     2
20       ECF No. 74.
     3
         ECF No. 78 (renewed motion for summary judgment).
21
     Fed. R. Civ. P. 56(b) (“Unless a different time is set by local rule or the court orders otherwise,
     4

   a party may file a motion for summary judgment at any time until 30 days after the close of all
22
   discovery.”); LR 26-1(b)(4) (“Unless the discovery plan otherwise provides and the court so
   orders, the deadline for filing dispositive motions is 30 days after the discovery cut-off date.”);
23
   LR 7-2 (“Unless the court orders otherwise, the time for filing a motion for summary judgment is
   governed by Fed. R. Civ. P. 56(b).”).
 1 without prejudice to its ability to re-urge its request with a properly supported motion for leave to

 2 file its untimely motion under the federal rules and Local Rule IA 6-1.5

 3          IT IS THEREFORE ORDERED that Plot USA’s renewed motion for summary judgment

 4 [ECF No. 78] is DENIED without prejudice as untimely. If the company wishes to re-urge its

 5 motion along with a properly supported companion motion for leave, it must do so by July 16,

 6 2021. The Clerk of Court is directed to SEND a copy of Plot’s renewed motion [ECF No. 78]

 7 and a copy of this order to Hyakawa’s updated address.

 8

 9                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
10                                                                                         July 6, 2021

11

12

13

14

15

16

17

18

19

20

21

22

23   5
      LR IA 6-1 (requiring a party to show excusable neglect for failing to file the motion before the
     expired deadline).

                                                     2
